DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-15 and 20-27 directed to inventions non-elected without traverse.  Accordingly, claims 1-15 and 20-27 have been cancelled.

Quayle Action
This application is in condition for allowance except for the following formal matters:

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 05.07.19 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of digital counters”, “plurality of digital registers” and “plurality of control logics” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16-19 are objected to because of the following informalities:  
Regarding claim 16-19, the claims recite multiple instances of the limitation “CRCL”.  Examiner suggests amending to “Counter/Register Control Logic” to ensure clarity since the common meaning of abbreviations can change over time.  
Appropriate correction is required.

Allowable Subject Matter
Claims 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the closet prior art are as follows:
Kawarizadeh et al., US 5903222 discloses a wet garment detector including a capacitor and comparator circuit to detect wetness conditions and outputting an alarm signal to indicate the wetness condition.
Johnson, US 5838240 discloses a wet diaper detector including a capacitive sensor, a comparator and an indicator to detect wetness conditions.
Kuang, US 20100042346 discloses a capacitance evaluation device comprising a switched capacitance circuit having a capacitor and two non-overlapping clocks being connected to a comparator and a processing module. 
Stanley, US 20150160148 discloses a capacitive liquid measurement sensor having a charge transfer circuit coupled to a comparator and a controller.

However, the prior art does not disclose or suggest: A sensing circuitry for converting a capacitance value of a wet diaper capacitance sensor into a digital equivalent value, comprising: “an analog comparator having a positive input terminal, a negative .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaVon et al., US 9907707 discloses a capacitive sensor used in an absorbent article. 
Ales III et al., US 8866624 discloses measuring electrical capacitance at a depth within an absorbent article.
Nham et al., US 9138354 discloses a  wetness sensing system for use with an absorbent article.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/27/2021